Citation Nr: 1638349	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  Subsequently, in June 2014 and February 2016, the Board remanded the case for further development.  It is now appropriate for appellate review.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran experienced acoustic trauma during active service, has a current bilateral hearing loss disability, and the evidence in favor of a medical nexus between the current hearing loss disability and active service has attained relative equipoise with the evidence against such a nexus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that his bilateral hearing loss disability is related to his period of active service.  Specifically, he avers that he was exposed to continuous acoustic trauma as a field radio repairman.  On a daily basis, he states that he was subjected to radio frequency noises and exposed to the sound of small firearms and military motor vehicles, to include generators and generator trailers.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).       

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the evidence in this case, a current bilateral hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (see July 2010 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, resolving reasonable doubt in favor of the Veteran, the Board finds that he has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during active service, as his DD Form 214 shows that he had some foreign service and indicates that he served as a radio repairman; an in-service injury is demonstrated.

With regard to the requirement of a medical nexus, the Board finds that the evidence is at least in equipoise as to whether the current hearing loss disability was caused by noise exposure during active service.  

The November 1962 enlistment examination indicates that the Veteran scored a 15 out of 15 on a whispered voice test.  At a September 1963 periodic examination, an audiogram demonstrated puretone thresholds of 25, 25, 25, 25, and 20 decibels in the right ear and 30, 25, 25, 25, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)

Notably, while the September 1963 audiogram did not show a hearing loss disability under VA regulations, it demonstrated at least some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  

An audiogram at separation in November 1965 demonstrated puretone thresholds of 15, 10, 10, 10, and 5 decibels in the both ears at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

Following separation from service, private treatment records show that the Veteran was diagnosed with "decreased hearing" by audiogram in April 1998, and that hearing aids were considered at that time.  

A hearing loss disability was not documented for VA purposes until the July 2010 VA examination, at which an audiogram revealed puretone thresholds of 15, 15, 70, 70, and 70 decibels in the right ear and 20, 20, 70, 70, and 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the July 2010 examination report as well as a June 2011 addendum report, the VA examiner opined that the current hearing loss was not related to military noise exposure, reasoning that the normal discharge audiogram and lack of significant threshold shifts during service showed that there had been no hearing damage during active service.     

In July 2011, a private audiologist, Dr. S., wrote a letter in which he opined that the Veteran's military noise exposure played a part in causing the current hearing loss disability.  Dr. S., after reviewing the Veteran's service treatment records, questioned whether the separation audiogram was accurate, as it demonstrated improvement in hearing acuity since the last audiogram in September 1963, which Dr. S. said was unlikely.  

In December 2012, the Veteran's wife submitted a statement saying that for as long as she had known him (49 years), he had always had hearing difficulty.  She gave examples of him speaking too loudly, and listening to music or television at a very loud volume.  She explained that when they were first married, they did not recognize these as symptoms of hearing loss, so the Veteran did not seek treatment until much later.  

Pursuant to Board remands, VA obtained two more VA opinions dated in September 2014 and April 2016 which essentially reiterated the negative opinion and rationale of the July 2010 VA examiner - that the normal discharge audiogram and lack of significant threshold shift demonstrated no hearing damage during active service.  The 2016 VA examiner cited to a report from the Institute of Medicine that stated that "...the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure," and "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The Board acknowledges that there is evidence both against and in favor of this Veteran's claim.  Weighing against the claim is the separation examination that did not show a hearing loss disability, as well as the negative opinions of the VA examiners.   

However, all of the VA examiners relied upon normal hearing at separation and the lack of any threshold shift during active service in providing their opinions.  In this regard, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Moreover, no audiogram was conducted at the time of enlistment, so it is difficult to state with any certainty whether a threshold shift occurred between the time of enlistment and separation, rendering the opinions of the VA examiners certainly less probative.  

In addition, the Veteran's wife has corroborated his statements that he has experienced some degree of hearing loss since service separation.    

Finally, the Veteran has submitted a favorable nexus opinion.  Dr. S., who reviewed the service treatment records, stated that the Veteran's military noise exposure contributed at least to some degree to the current hearing loss disability.      

In any case, the Board finds that the evidence in favor of a nexus relationship between the bilateral hearing loss disability and active service has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


